Citation Nr: 1024660	
Decision Date: 07/01/10    Archive Date: 07/09/10

DOCKET NO.  08-35 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for low back disorder.

2.  Entitlement to service connection for bilateral leg disorder.

3.  Entitlement to service connection for erectile dysfunction.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the military from August 
1963 to August 1965.  

This appeal to the Board of Veterans' Appeals (Board) is from an 
April 2008 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in San Juan, Puerto Rico.  

The Veteran testified before the undersigned Veterans Law Judge 
(VLJ) at a hearing that was held at the RO in February 2010. A 
transcript of the hearing is associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Before addressing the claims on their underlying merits, the 
Board finds that additional development is required.  

First, the VA must attempt to obtain any outstanding Social 
Security Administration (SSA) disability records.  The Veteran 
testified at his personal hearing regarding his SSA disability 
benefits.    See personal hearing transcript, at 14.  There are 
several other indications in the record that he has claimed or 
received disability benefits from the SSA, including remarks that 
he made on his September 2007 claim (VA Form 21-526) and March 
2008 VA examination.  When the VA is put on notice of the 
existence of relevant SSA records, VA must try and obtain these 
records before deciding the appeal as part of the duty to assist.  
See 38 C.F.R. § 3.159(c)(2) and (3) (2009); see also Lind v. 
Principi, 3 Vet. App. 493, 494 (1992); Marciniak v. Brown, 10 
Vet. App. 198, 204 (1997).

Second, the VA must attempt to obtain all outstanding VA 
treatment records.  
At his personal hearing, the Veteran asserted that he received 
treatment for his claimed disorders from a VA (identified as 
"Veterans") hospital in Puerto Rico, from approximately 2005.  
See personal hearing transcript, at 13-14.  He appeared to have 
received treatment at the VA Caribbean Healthcare System in San 
Juan, Puerto Rico.  (VA has constructive, if not actual, notice 
of this evidence because it is generated within VA's healthcare 
system).  See Bell v. Derwinski, 2 Vet. App. 611 (1992) and 
See also 8 U.S.C.A. § 5103A(c)(2); 38 C.F.R. §§  3.159(c)(2), 
(c)(3).  On remand, attempts must be made to obtain these 
additional records and, if they do not exist, that fact should be 
confirmed and an express declaration confirming that further 
attempts to obtain them would be futile should be made part of 
the record.  The Veteran should also be apprised of the latter 
situation, if it arises.  

Accordingly, this case is REMANDED for the following actions:

1.	Obtain the Veteran's complete SSA records, 
including all medical records which formed the 
basis of any decision rendered by that agency.  
If these requested records are unavailable, or 
the search for them otherwise yields negative 
results and further attempts to obtain these 
records would be futile, this must be documented 
in the claims file and the Veteran notified in 
accordance with 38 C.F.R. § 3.159(c)(2).

2.	Ask the Veteran to assist in the search for 
his VA treatment records by specifying dates, 
locations, and providers of treatments at VA 
facilities.  After allowing an appropriate time 
for response, contact the VA Caribbean Healthcare 
System in San Juan, Puerto Rico to obtain all of 
his relevant treatment records, especially any 
dated from 2005.  
If these requested records are unavailable, or 
the search for them otherwise yields negative 
results and further attempts to obtain these 
records would be futile, this must be documented 
in the claims file and the Veteran notified in 
accordance with 38 C.F.R. § 3.159(c)(2).

3.	Then readjudicate the claims on their 
underlying merits in light of the additional 
evidence.  If these respective claims are not 
granted to the Veteran's satisfaction, send him 
another SSOC and give him an opportunity to 
respond to it before returning the file to the 
Board for further appellate consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


